                Case 1:18-cv-01621-NRB Document 80 Filed 10/15/20 Page 1 of 1



                                                                                                                                      Reed Smith LLP
                                                                                                                               599 Lexington Avenue
                                                                                                                            New York, NY 10022-7650
Samuel Kadosh                                                                                                                       +1 212 521 5400
Direct Phone: +1 212 549 0451                                                                                                   Fax +1 212 521 5450
Email: skadosh@reedsmith.com                                                                                                           reedsmith.com



October 15, 2020

VIA ECF

The Hon. Naomi R. Buchwald
United States District Court
for the Southern District of New York
500 Pearl St.
New York, NY 10007-1312

Re:     BPI Lux S.a.r.l. v. Board of Managers of the Setai Condominium Residence at 40 Broad
Street, et al., 18 Civ. 1621 (NRB)

Dear Judge Buchwald:

We represent Plaintiff BPI Lux S.a.r.l. (“BPI”) in the above-referenced matter. We write jointly with
the consent of Defendants’ counsel, to respectfully request an additional thirty-day stay of all deadlines
in order to allow the parties to finalize the settlement in this matter.

The parties have reached an agreement to settle this matter, and have exchanged drafts of a written
settlement agreement. The parties require additional time to finalize a few outstanding issues with
respect to the written settlement agreement. The parties were previously granted a 30-day stay of all
deadlines on September 15, 2020, and request an additional thirty-day stay to finalize the agreement.

We thank the Court for its attention to this matter.

Respectfully,

/s/ Samuel Kadosh
                                               Application granted.                                Final extension.
Samuel Kadosh                                  SO ORDERED.




                                               Dated:             New York, New York
                                                                  October 15, 2020




                    ABU DHABI  ATHENS  AUSTIN  BEIJING  BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG
                 HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON
                        RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON
